Allowable Subject Matter

Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements filed on 04/06/2021 complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A dispensing apparatus for dispensing feminine hygiene products, the apparatus comprising: a first hygiene product rail having a first back wall and a first sidewall, the first hygiene product rail to hold first hygiene products; a second hygiene product rail having a second back wall and a second sidewall, the second hygiene product rail to hold second hygiene products; a motherboard operatively connected to the second hygiene product rail; a first hygiene product sensor operatively connected to the motherboard, wherein activation of the first hygiene product sensor dispenses first hygiene products from the first hygiene product rail; and a second hygiene product sensor operatively connected to the motherboard, wherein activation of the second hygiene product sensor dispenses second hygiene products from the second hygiene product rail.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
                                 





/McDieunel Marc/
Primary Art Unit 3664B